Citation Nr: 1224364	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran and his spouse testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge.

In a December 1976 decision, the Board denied not only a claim of entitlement to service connection for defective hearing but also a claim of entitlement to service connection for tinnitus.  The RO adjudicated the issue of entitlement to service connection for tinnitus on a de novo basis.  As for the other claim, in the July 2010 statement of the case, the RO reopened the claim of entitlement to service connection for bilateral hearing loss and then denied it on a de novo basis.  However, despite such action by the RO, the Board must independently determine whether new and material evidence has been received to reopen both previously denied claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  The proper issues on appeal, therefore, are whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, the issues are as stated on the title page.

The Board is reopening the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1976 decision, the Board denied the Veteran's claim of entitlement to service connection for defective hearing with tinnitus.

2.  The evidence received since the December 1976 Board decision relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The Board's December 1976 decision denying service connection for defective hearing with tinnitus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The evidence received since the December 1976 Board decision is new and material, and the claims of entitlement to service connection for bilateral hearing loss and tinnitus have been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claim of entitlement to service connection for bilateral hearing loss and remanding the issue for further development, it is not necessary to review whether VA has fully complied with the VCAA.

Governing law and regulations

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Analysis

At the time of the December 1976 Board decision that denied the issues of entitlement to service connection for defective hearing and tinnitus, the evidence of record consisted of the Veteran's service treatment records, statements from the appellant, and a statement from a private doctor.  The service treatment records show that at the entrance examination, he denied any history of hearing loss, but that the entrance audiogram, when converted from ASA units to ISO (ANSI) units, showed a hearing loss disability pursuant to 38 C.F.R. § 3.385.  A hearing loss, however, was not diagnosed, and a physical profile of "1" was assigned for hearing.  On the separation examination, the appellant denied any history of hearing loss and his hearing was 5 decibels or lower in all tested frequencies in both ears.  In various statements, the Veteran reported ringing in his ears.  In an April 1976 statement, a private doctor reported his impression that the claimant had a bilateral sensorineural hearing loss that was probably due to noise and likely associated with his service.

The December 1976 Board decision denied claims of entitlement to service connection for defective hearing and tinnitus due to a lack of nexus evidence relating his hearing loss and tinnitus to service.

The Veteran submitted a requests to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus in November 2008 and June 2009, respectively.  In a June 2009 statement, the appellant's spouse reported after service he told her that he had ringing in his ears.  An October 2009 VA audiological examination report shows that the claimant has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  In a November 2011 statement, G. Young, M.D., reported that the claimant had a long history of severe high-frequency sensorineural hearing loss, that he had a history of significant noise exposure in the military, and that his hearing loss is consistent with noise-induced hearing loss.  In a November 2011 statement, L. Sandknop, D.O., reported that the appellant "has a history of hearing loss after the military from his significant noise exposure during his military stint" and indicated that he agreed with Dr. Young's finding that the "hearing impairment was consistent [with] severe high frequency [noise-induced] sensorineural hearing loss."  

The June 2009 statement from the Veteran's spouse and the November 2011 medical statements relate to an unestablished fact necessary to substantiate his claims, which is evidence of a nexus relating his current bilateral hearing loss and tinnitus to active service.  Thus, the evidence is considered new and material, and the claims are reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.





REMAND

The Board finds that additional development of evidence is required prior to resolution of the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

There is the conflicting medical nexus opinions on the etiology of bilateral hearing loss.  Moreover, the Veteran's November 2008 claim reflects that he is claiming his hearing loss as secondary to herbicide exposure in Vietnam.  Although the appellant's service personnel records are not of record, his DD Form 214 reflects that he received Vietnam-related medals and that he served in the United States Army.  Therefore, the evidence shows that he served in the Republic of Vietnam and his exposure to herbicides is presumed.  Although hearing loss is not an Agent-Orange presumptive disorder, neither the RO nor the October 2009 VA examiner addressed this theory of entitlement.  Also, the October 2009 VA examiner merely noted that his opinion regarding the etiology of the tinnitus was based on a review of service treatment records, personal interview, and audiometric testing.  The examiner's basis for his opinion is inadequate.  In light of the above, another VA examination is necessary.

In an August 2009 statement, the Veteran requested that copies of his medical records from the Dallas VA Medical Center be associated with his claims file.  At the hearing, his spouse testified that he was treated at VA in 2008 or 2009 for his hearing loss.  Hearing transcript, page 13.  Treatment records from the Dallas VA Medical Center since 2008 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain all of the Veteran's treatment records from the Dallas VA Medical Center dated from 2008 to the present.  The RO should obtain any such records and associate them with the Veteran's VA claims folder.  

2.  Thereafter, the RO should schedule the Veteran for a VA audiological examination to determine the nature and etiology of the current bilateral hearing loss and tinnitus.  All indicated tests must be accomplished.  The claims folder is to be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current hearing loss in each ear is related to active service, to include in-service noise exposure and in-service herbicide exposure.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current tinnitus is related to active service, to include in-service noise exposure.  A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO should readjudicate the claims on appeal, with consideration of the herbicide-exposure theory of entitlement as to the bilateral hearing loss claim.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


